Citation Nr: 1130051	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-32 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD), to include bipolar disorder.  
  
2.  Entitlement to service connection for post-traumatic stress disorder



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to November 1974.  

This appeal to the Board of Veterans' Appeals (Board) arises from a December 2003 rating decision of the Winston-Salem Regional Office (RO) of the Department of Veterans' Affairs (VA).

The issues of entitlement to service connection for psychiatric disability, other than PTSD, to include bipolar disorder, and entitlement to service connection
for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The appellant's claim for service connection for bipolar disorder was denied by an August 2002 rating decision.  This decision held that bipolar disorder did not become manifest in service and was not shown to be related to service.  The Veteran was notified of the decision but did not perfect an appeal. 

2.  Evidence received since the April 2002 decision tends to indicate that the Veteran's current psychiatric disability became manifest immediately after service and is related to service.   It relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

As evidence received since the final August 2002 decision is new and material, the criteria for reopening the claim for service connection for an acquired psychiatric disability other than PTSD, to include bipolar disorder, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Given the favorable outcome pertaining to the claim to reopen detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Factual Background

The Veteran's service treatment records do not reveal any complaints, findings or diagnoses of psychiatric pathology.  On July 1974 separation examination, the Veteran's psychiatric functioning was found to be normal.  On his July 1974 report of medical history at separation, the Veteran did not report any psychiatric problems, indicating that he had never had frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  

Private medical records from 1998 to 2001 show that the Veteran received ongoing mental health and alcohol treatment.  An August 1998 substance abuse treatment admission assessment shows that the Veteran reported that after his wife had left him 13 years prior, he had started drinking a 12 pack a day.  He also reported that he was currently drinking a 5th of liquor a day.  A September 1998 psychiatric assessment produced diagnoses of alcohol dependence and generalized anxiety disorder.  A May 2000 substance abuse treatment admission and screening report then shows that the Veteran reported that he occasionally used marijuana in the early 1970s.  An April 2001 psychiatric somatherapy note shows that the Veteran was diagnosed with bipolar disorder, with a most recent manic episode, along with alcohol dependence in early remission.  

VA treatment records from May 2001 to April 2002 show ongoing treatment and evaluation of mental illness.  The primary diagnoses were bipolar disorder, depression and alcohol dependence in remission.  

On May 2002 QTC psychiatric examination, the Veteran reported that he had had problems with moodiness for many years but never knew what was wrong with him.  He indicated that he had had a couple of rounds of alcohol detoxification over the prior few years and finally, while he was still nervous and agitated, he was diagnosed with bipolar disorder.  He had not had treatment prior to about 1998.  

The examiner noted that he also spoke to the Veteran's fiancé of 15 years.  She reported that for most of those fifteen years he was "work steady."  However, he would only sleep two hours per night.  Thus, he would drink to try and settle down and get some sleep.  It first started off as a couple of beers, and then a six-pack, then 12 beers and then 18.  The examiner also noted that the Veteran's father, paternal grandmother and cousin had all committed suicide and that his brother was addicted to drugs.  Mental status examination showed that the Veteran was depressed with anxiety.  The examiner diagnosed the Veteran with bipolar disorder and a history of alcohol abuse, in remission.  

In an August 2002 rating decision, the RO denied service connection for bipolar disorder, claimed as a nervous condition.  The RO found that bipolar disorder was not shown in service and the evidence failed to establish any relationship between the Veteran's current bipolar disorder and his military service.  

The new evidence includes VA medical records from April 2002 to October 2003 which show ongoing treatment for mental health disability.  Diagnoses included bipolar disorder, depression and alcohol dependence in remission.  A September 2003 mental health intake assessment shows a history of psychiatric illness dating back to the Veteran's separation from his ex-wife over 15 years prior.  However, the Veteran's girlfriend, who had known the Veteran for many years, stated that he had had mood swings dating back to his return from the military in the early 1970s.  

In a November 2004 letter, the Veteran's mother indicated that the Veteran did not have any problems until after he entered the military.  She reported that during service, he came home on emergency leave while working in Thailand.  He had told his superiors that he was having marital problems but in reality he was scared to death because of the war, depressed about the killing taking place and concerned that he was killing people.  Additionally, she noted that the Veteran had never been able to sleep at night since he came home after his separation from service.  Also, on the fourth of July following his homecoming, when people were shooting fireworks, he got out his rifle and ordered all the people around to "get down" as he thought they were under siege.  

In a separate November 2004 letter, the Veteran indicated that he had a number of difficult experiences during service.  A fellow serviceman was killed in a motorcycle accident, he was sent out into the woods on alert while serving as a security policeman on an airbase in Thailand and he participated in an action (which he initially did not know was an exercise) where he was given an M16, a flack vest, a helmet and some full M16 clips and was taken out into the woods.  He noted that this last exercise made him realize that he could kill someone if they were trying to kill him and/or his fellow airmen.  He noted that after that point he considered himself a killer and that his nerves had not been the same since.  

In another November 2004 letter, the Veteran's girlfriend indicated that she was friends with the Veteran's ex-wife and she had talked to her about the Veteran's sleeping and eating habits.  The ex-wife reported that he had changed when he came home after serving in Thailand.  He was not able to sleep after that and loud popping noises upset him.  

April 2004 to November 2005 VA treatment records show ongoing and evaluation and treatment for mental health disability.  The primary diagnoses were bipolar disorder and alcohol dependence in partial remission.  




III.  Law and Regulations

The unappealed August 2002 rating decision denying service connection for bipolar disorder is final based on the evidence then of record.   38 U.S.C.A. §§ 7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7105.  Under 38 U.S.C.A. § 5108, however, "If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

IV.  Analysis

In the instant case, the Veteran's claim was subject to final denial essentially because the RO found that bipolar disorder did not become manifest in service and was not shown to otherwise be related to service.  Newly received evidence, in the form of the November 2004 letters from the Veteran, his mother and his fiancé tend to indicate that the Veteran was experiencing psychiatric symptomatology both during service and immediately after separation from service.  In particular, the letters indicate that the Veteran experienced both depression and nervousness during service and that he also experienced these symptoms after service, along with continuous severe difficulty sleeping.   As was noted above, in determining whether evidence is "new and material," the creditability of the new evidence must be presumed. See Justus, supra. 

The present case is similar to Buchanan v. Nicholson, 451 F. 3d 133 (Fed Cir. 2006).  This case involved a claim for service connection for a psychiatric disorder.  The Board denied the claim.  The Board noted that a veteran had presented his own statements and lay statements from friends and relatives describing the onset of psychiatric symptoms in service, but the Board found that service connection was not warranted because there was no contemporaneous medical evidence corroborating those lay accounts.  The Board also rejected a medical opinion which had relied on the veteran's uncorroborated account of having had the onset of symptoms in service.  The veteran had three VA examinations in this case, including one in which the examiner concluded that the veteran's psychiatric problems were not due to service as there was no medical documentation to support that conclusion.  

The Board's decision in Buchannan was initially confirmed the United States Court of Appeals for Veteran's Claims.  However, the veteran appealed up another level and the Federal Circuit Court found that the Board had erred by requiring that the veteran's lay evidence be corroborated by contemporaneous medical evidence.    

Applying these principles to the present case, the Board finds that the additional evidence relates to unestablished facts necessary to substantiate the claim (i.e. manifestation of psychiatric disorder during service and a nexus between current psychiatric disorder and service) and also raises a reasonable possibility of substantiating the claim.  Accordingly, new and material evidence has been received and the claim for service connection for an acquired psychiatric disorder, other than PTSD, to include bipolar disorder, may be reopened.  38 U.S.C.A. § 3.156(a).      


ORDER

As new and material evidence has been received, the claim for service connection for an acquired psychiatric disability other than PTSD, to include bipolar disorder, may be reopened.  The appeal is allowed to this extent.


REMAND

As discussed above, the Board is reopening the Veteran's claim for service connection for an acquired psychiatric disability other than PTSD, to include bipolar disorder; however, a review of the record reflects that the RO/AMC has not considered this now reopened claim on the merits.  Under these circumstances, and to avoid any prejudice to the appellant, a remand for RO/AMC consideration of the claim on the merits, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Hickson v. Shinseki, 23 Vet. App. 394 (2010) (March 31, 2010)

The Board also notes that the record appears to indicate that the Veteran has been receiving ongoing VA psychiatric treatment; however, the most recent VA treatment records are from May 2004.  Accordingly, on remand, the RO/AMC should obtain any available records of VA psychiatric evaluation or treatment from May 2004 to the present.  In particular, the RO/AMC should be sure to obtain records from the community-based outpatient clinic in Wilmington, North Carolina, mentioned by the Veteran in his December 2005 statement.  

Additionally, it appears from the record that the Veteran at least applied to the Social Security Administration (SSA) for disability benefits sometime around 2002.  Although the RO did conduct a couple of SSA status inquiries, which appear to indicate that the Veteran's claim was denied, at least initially, it is unclear whether SSA may possess any medical records or other material, which may be pertinent to the Veteran's claim.  Thus, on remand the RO/AMC should obtain any available records from SSA pertaining to the Veteran's claim for disability benefits.     

Finally, as the Veteran's PTSD claim is also a claim for service connection for psychiatric disability, the Board finds that it is inextricably intertwined with his claim for psychiatric disability other than PTSD.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180 (1991).  Consequently, the PTSD claim is also subject to the instant remand.    

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should secure copies of complete records of VA psychiatric treatment and/or evaluation the Veteran has received from May 2004 to the present.  The RO/AMC should seek to obtain records from the VA community-based outpatient clinic in Wilmington, North Carolina along with any other VA facility where the Veteran has received psychiatric treatment during this time frame.  

2.  The RO/AMC should also obtain any available records from SSA pertaining to the Veteran's claim for disability benefits filed sometime around 2002.  

3.  The RO/AMC should then conduct any further action deemed necessary based on the results of the above development.  

4.  Thereafter, the RO/AMC should take adjudicatory action on the merits of the Veteran's claim for service connection for psychiatric disability other than PTSD, to include bipolar disorder.  If any additional evidence is received which is pertinent to the Veteran's claim for service connection for PTSD, the RO/AMC should also readjudicate this claim. Then, if any benefit sought remains denied, the RO/AMC should furnish a supplemental statement of the case (SSOC) to the Veteran and his representative. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


